Citation Nr: 0713610	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-39 146	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1971 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is 
attributable to his active military service.

2.  The veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a June 2003 notice letter, the RO 
notified the veteran of the legal criteria governing his 
claims.  By a June 2006 notice letter, the veteran was 
provided with the criteria for assigning a disability rating 
and an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, No. 
2006-7303 (Fed. Cir. Apr. 5, 2007).  By a statement of the 
case (SOC) in October 2004, as well as a supplemental SOC in 
December 2006, the veteran was notified of the evidence that 
had been considered in connection with his claims and the 
bases for the denial of his claims.  After each, he was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the June 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told that it was his responsibility to 
make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand.  Nothing about the evidence 
or any response to the notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements 
of the VCAA.  Additionally, the claims were properly re-
adjudicated in December 2006, which followed the June 2006 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  The 
veteran submitted evidence from a private treatment provider 
and his own work history.  Additionally, in September 2003, 
the veteran was provided a VA examination in relation to his 
claims, the report of which is of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.



II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that he currently has hearing loss that 
resulted from noise exposure that he experienced while 
stationed aboard ships during his service in the United 
States Navy.  He asserts that the noise exposure was from 
boilers and turbine engines, which he helped maintain.

A review of the service medical records (SMRs) reveals that 
the veteran's entrance and separation examination reflects 
normal hearing via the whispered voice test.  One instance of 
a complaint of hearing loss was documented.  In August 1972, 
the veteran received an injury to his right temple area, 
which caused dizziness and blurred vision.  A February 1973 
treatment record shows that the veteran reported hearing 
difficulty in the right ear for approximately one and a half 
weeks after the injury.  No diagnosis of chronic hearing loss 
was provided.  Documentation of noise exposure is not found 
in the SMRs, but it is shown that the veteran served aboard 
the USS Brinkley Bass and the USS De Haven for a total of 
almost two years.

The post-service medical records indicate that the veteran 
underwent VA examination in October 1973, which was shortly 
after his separation from service.  Regarding the head 
injury, the veteran reported that the hearing loss in the 
right ear cleared up in approximately one and a half weeks.  
He also stated that at no time was there any ringing in the 
right ear or bleeding in the right ear.  An audiogram was 
administered and the VA examiner diagnosed the veteran with 
headaches and normal hearing.

Upon filing the claim for hearing loss, the veteran submitted 
a May 2003 audiological evaluation from the VA Medical Center 
(VAMC) in Kansas City, Missouri.  The examiner noted the 
veteran's complaint of bilateral hearing loss, which the 
veteran stated had existed since his time in military 
service.  He reported working in a boiler room without 
hearing protection.  He denied post-service noise exposure.  
Significantly, tinnitus was not reported.  After testing, the 
examiner remarked that it was as likely as not that hearing 
loss resulted from acoustic trauma in the military.  The pure 
tone audiometry results and speech recognition scores 
demonstrated hearing impairment that would be considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385.

In September 2003, the veteran was provided a VA audiological 
examination, which was conducted by the same examiner from 
the Kansas City VAMC who wrote the May 2003 evaluation.  
Here, the veteran was diagnosed with bilateral, mild to 
severe, sensorineural hearing loss with reduced word 
recognition and normal middle ear function.  Complaints of 
tinnitus were not reported.  The examiner again noted the 
veteran's alleged military noise exposure to the boiler 
engine room.  For this examination report, the examiner gave 
the opinion that hearing loss and tinnitus did not result 
from acoustic trauma during military service.  The rationale 
provided was that the veteran had normal hearing on VA 
examination in 1973.

The veteran also submitted a January 2005 audiology report 
from K.M.G., M.S.  The veteran was diagnosed with normal 
hearing sloping to severe sensorineural hearing loss at the 
higher frequencies.  It was also reported that the veteran 
was negative for tinnitus and positive for noise exposure.

Based on the evidence of record, the Board finds that service 
connection for hearing loss is not warranted.  The September 
2003 VA examination report contains the most compelling 
opinion on the matter of any link between the veteran's 
current hearing loss and his time in military service.  
Although it is not explicitly stated, that examiner appears 
to have reviewed the claims file prior to the examination and 
opinion.  This is so because the record shows that the claims 
file was transferred to the Kansas City VAMC for the 
examination in June 2003.  Also, the examiner accurately 
described the veteran's history in the report.  The Board 
finds the September 2003 opinion to be persuasive because of 
the supporting rationale, which takes into account the 
October 1973 report indicating normal hearing.  In her 
previous opinion in May 2003, the same examiner did not 
review the claims file prior to the examination.  The Board 
does not therefore find probative value in the previous 
opinion, which the examiner herself later contradicted when 
learning of more information concerning the veteran's medical 
history.

The January 2005 private audiology report does not provide 
useful evidence by which service connection may be granted, 
because no etiology is provided.  The report indicates 
current hearing loss and past noise exposure.  However, the 
veteran's hearing loss is not specifically related to the 
noise exposure and the noise exposure is not defined; i.e., 
in-service noise exposure versus post-service noise exposure.  
Moreover, there is no indication that the January 2005 
examiner reviewed the record, which contains important 
information, such as the October 1973 VA examination.

In sum, although there is objective medical evidence of 
current hearing loss and an in-service injury to the head (as 
well as lay evidence of in-service acoustic trauma), the 
Board finds that the evidence concerning a nexus between the 
current disability and active military service weighs 
considerably against the claim.  Without a link between the 
veteran's current hearing loss and his active military 
service, a grant of service connection for hearing loss is 
not warranted.

The Board also notes that there is no objective evidence that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the veteran's separation from service.  In 
fact, his hearing was found to be normal two months after 
discharge.  Hearing loss is not shown until several decades 
after the veteran's separation from the Navy.  Thus, service 
connection is not warranted for sensorineural hearing loss on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Regarding tinnitus, the record demonstrates that the veteran 
has never been diagnosed with tinnitus, nor has he complained 
of symptoms of tinnitus.  In fact, the veteran did not even 
explicitly file a claim of service connection for tinnitus 
but rather the RO took up the claim on its own accord 
subsequent to the hearing loss claim being filed.  Because 
tinnitus was not documented in the October 1973 VA 
examination, May 2003 VA audiology evaluation, September 2003 
VA examination, or January 2005 private report, the Board 
finds that the evidence does not show that the veteran 
experiences tinnitus.  In the absence of proof of a disabling 
condition, the claim of service connection for tinnitus may 
not be granted.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board has considered the veteran's written contentions 
with regard to his claim of service connection.  While the 
Board does not doubt the sincerity of the veteran's belief 
that his hearing loss is related to his time in service, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for hearing loss and tinnitus 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


